DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/10/22 have been fully considered but they are not persuasive. The Applicant argues that Loupis fails to teach a housing capable of receiving the articulating arm and head.  The Examiner respectfully disagrees.  It is noted that the claim is silent as to the construction of the housing.  In this case the housing that receives the articulating head and arm is the housing 426.  The arm is clearly connected to it and the device can be rotated and placed on the housing 426, meeting the limitations of the claim.  The Applicant further argues that the Fisert fails to teach a phototherapy apparatus like Loupis.  The Examiner respectfully disagrees.  Loupis clearly teaches a phototherapy apparatus which is in the same art as the Fisert reference.  Further both are directed toward providing therapy with UV light.   Finally Fisert clearly discloses that it is for phototherapy as disclosed in the abstract and throughout the written description.  Therefore, both are analogous art.
Regarding claim 18, the Applicant argues that the processor of Loupis in view of Fisert is not capable of being used to provide UV radiation to the external surfaces of the device, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case the system of Loupis in view of Fisert teaches a light source on the end of a articulating arm and is therefore capable of being used to provide UV to the exterior of the device.  
Regarding claim 21, The Applicant argues that Loupis in view of Fisert fail to includes a biological feedback means for modifying or discontinuing the UV radiation.  The Examiner respectfully disagrees.   Loupis in view of Fisert clearly discloses using a sensor to determine parameters.
Regarding claim 22, the applicant argues that Loupis in view of Fiset fail to teach using the device for Covid-19.  It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case the system of Loupis in view of Fisert teaches a light source for treatment of diseases.  The light source uses the same parameters as claimed and is capable of being used to treat Covid-19.    
The Applicants amendments to claim 23-30 read around the art and therefore the rejections of claims 23-20 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "inner walls" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loupis et al. (U.S. Pub. 2018/0117355 hereinafter “Loupis”) in view of Fiset (U.S. Pub. 0276455).
Regarding claim 14, Loupis discloses 14, a stand-alone, self-sterilizing phototherapy apparatus comprising: an application head (e.g. 300) configured to apply UV radiation to skin of a patient to affect controlled therapeutic modulation of an immune response by an immune system of the patient (e.g. ¶73); a housing (e.g. 426); an articulating arm (e.g. 430) mounted at one end in said housing and at an opposite end to said application head (e.g. see Fig. 1); a power source (e.g. 380); and a processor (e.g. 330), powered by said power source and configured to control application of said UV radiation to the skin of the patient via said application head (e.g. ¶73), wherein said housing is configured to receive said articulating arm and said application head therein upon controlling said articulating arm to deliver said application head into said housing (e.g. see Fig. 1). Loupis discloses the claimed invention except for the apparatus performing self-sterilization.  However, Fiset teaches a similar phototherapy system that it is known to use UV-B and UV-C as set forth in Paragraph 100 to provide a means for self-sterilization of the apparatus so that the apparatus can be used again without undesirable bacteria, mildew and mold.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Loupis, with self-sterilization as taught by Fiset, since such a modification would provide the predictable results of a self-cleaning mode for removing undesirable bacteria, mildew and mold.
Regarding claim 18, meeting the limitations of claim 14 above, Fiset further discloses wherein said processor is further configured to control application of said UV radiation to external surfaces of said housing to perform self-sterilization (e.g. ¶100).
Regarding claim 19, meeting the limitations of claim 14 above, Fiset further discloses wherein said apparatus is configured to emit UVB radiation (e.g. ¶¶13, 30, 34, 67).
Regarding claim 20, meeting the limitations of claim 14 above, Fiset further discloses wherein said apparatus is configured to be alternately controlled to emit UVB radiation or UVC radiation (e.g. ¶¶13, 30, 34, 67).
Regarding claim 21, meeting the limitations of claim 14 above, Fiset further discloses wherein said apparatus integrates a method of application of said UV radiation to a patient and a method of biological feedback obtained from the patient resulting from said application of said UV radiation, to modify or discontinue a following application of said UV radiation to the patient (e.g. ¶36; “internal feedback sensor to adjust parameters based on sensed feedback”). 
Regarding claim 22, Loupis in view of Fiset disclose treating patients with infectious diseases (e.g. ¶3), such as coronavirus or COVID-19, wherein the apparatus is configured to apply the UV radiation to the skin of the patient in a location overlying the tissue of the patient (e.g. ¶156), and wherein the patient is infected with the infectious disease such as coronavirus or COVID-19.  Loupis in view of Fiset discloses the claimed invention except for explicitly stating that the tissue is the tissue overlying the lungs.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Loupis in view of Fiset, with positioning the system over the lungs since it was known in the art that the phototherapy is used on any tissue to treat bacteria and viruses and further the area over the lungs is tissue and therefore, the system is capable of and using to treat the tissue over the lungs would be obvious to one having ordinary skill in the art at the time the invention was filed. 
Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-30 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792